IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00166-CV
 
In re
Gary Mack McDaniel
 
 

Original Proceeding 
 

DISSENTING Opinion





 
          I would deny the petition for writ of
mandamus because the trial court did not abuse its discretion.  Based upon the
majority’s unwarranted extension of In re Bivins, it will be almost
impossible to disqualify counsel.  In re Bivins, 162 S.W.3d 415 (Tex.
App.—Waco 2005, orig. proceeding).  We should not be so quick to reverse the
well-considered decision of a trial court.  This is particularly true when that
trial court is considering issues that are designed to protect, and to some
extent restore, the image of the legal profession by removing the possibility
that a proceeding will be affected by the prior service of a lawyer for one of
the parties.  The trial court’s order promotes fairness in the judicial system
but the majority’s holding will reinforce the public’s perception of the
system’s inability to be fair because of a perceived advantage given to one of
the parties.  Accordingly, I dissent.
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
Dissenting opinion delivered and filed February
23, 2006


justify;line-height:200%'>            By letter dated March 12, 2008, the Clerk of this Court notified Runnels that the clerk’s record in the above cause
had apparently not been filed because Runnels had failed to pay or make
arrangements to pay the clerk’s fee for preparation of the record.  Runnels was
further notified that if she desired to proceed with this appeal, she must pay
or make arrangements to pay the clerk’s fee and notify this Court of the
actions taken within 21 days after the date of this letter.  Runnels was warned
that if she failed to do so, this appeal may be dismissed for want of
prosecution.  See Tex. R.
App. P. 37.3(b).
            More than 21 days have passed and we
have not been notified that Runnels has paid or made arrangements to pay the
clerk’s fee.  Accordingly, this appeal is dismissed.  
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed 
Opinion
delivered and filed May 7, 2008
[CV06]